Case 1:19-cv-03732-TWP-MJD Document 23 Filed 10/23/20 Page 1 of 2 PageID #: 607




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BEVERLY J. MCCRAY,                        )
                                           )
                            Plaintiff,     )
                                           )
                         v.                )                No. 1:19-cv-03732-TWP-MJD
                                           )
 ANDREW M. SAUL Commissioner of the Social )
 Security Administration,                  )
                                           )
                            Defendant.     )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s Complaint

 for Judicial Review. The parties were afforded due opportunity pursuant to statute and the rules

 of this Court to file objections; none were filed. The Court, having considered the Magistrate

 Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report and

 Recommendation.

        IT IS SO ORDERED.

        Date:    10/23/2020




 Distribution:

 Brian J. Alesia
 OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
 brian.alesia@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Adriana Maria de la Torre
Case 1:19-cv-03732-TWP-MJD Document 23 Filed 10/23/20 Page 2 of 2 PageID #: 608




 THE DE LA TORRE LAW OFFICE LLC
 adriana@dltlawoffice.com
